354 F.2d 659
Gerard DEWERDv.Frank WISE and Gladys Wise, Appellants.
No. 15537.
United States Court of Appeals Third Circuit.
Argued Nov. 16, 1965.Decided Jan. 17, 1966.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Walter A. Gordon, Judge.
George H. T. Dudley, Charlotte Amalie, St. Thomas, V.I., for appellants.
Thomas D. Ireland, St. Thomas, V.I.  (Mass & Ireland, St. Thomas, V.I., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The judgment of the District Court will be affirmed.